FILED
                             NOT FOR PUBLICATION                            MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAUL SAUCEDO ORNELAS,                            No. 10-73131

               Petitioner,                       Agency No. A077-132-442

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Raul Saucedo Ornelas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying a continuance. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a continuance, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo due process claims. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in declining to continue Ornelas’

proceedings on the ground that Ornelas failed to show good cause. See 8 C.F.R. §

1003.29 (IJ has authority to grant a continuance upon a showing of good cause);

Sandoval-Luna, 526 F.3d at 1247 (no abuse of discretion in denial of continuance

where relief was not immediately available to petitioner). It follows that Ornelas’

due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73131